DYKMAJST, J.
This is an appeal from a judgment in favor of the .plaintiff against the defendant, and from an order denying a motion for a new trial upon the minutes of the court. The action was for the recovery of damages for injuries sustained by reason of the carelessness of one of the drivers of the defendant’s cars, and the insistence of the defendant, upon this appeal, is that the evidence disclosed the contributory negligence of the plaintiff so plainly that it became a question of law, for the determination of the trial judge, and that it was erroneously submitted to the jury. Upon consideration of all the facts and circumstances surrounding the accident, we find ourselves unable to adopt that view. We do not think the evidence of the contributory negligence was so plain that reasonable men might not reach adverse conclusions upon the subject. Such being our view, we cannot interfere with the verdict, and the judgment and order should be affirmed, with costs.